Order entered July 2, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-14-01393-CV

             HARMEL & CAR, INC. D/B/A RIGHT AT HOME, Appellant

                                           V.

                              MARIA COLLINS, Appellee

                    On Appeal from the 160th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-14-02515

                                        ORDER
      We GRANT appellee’s motion to strike evidence not in the record as follows. We

STRIKE Exhibit A to Appellant Harmel & Car d/b/a Right at Home’s Reply Brief.


                                                  /s/   BILL WHITEHILL
                                                        JUSTICE